                                                                                                                          JS-3
                                                     United States District Court
                                                     Central District of California
                                                        RESENTENCE
 UNITED STATES OF AMERICA vs.                                             Docket No.            LA 16-CR-00770 VAP

 Defendant     KHUDAGULYAN, ANAIT                                         Social Security No. 1         4   3    1
       Anna Khudagulyan; Barbara Schmidt; Anna Rose;
 akas: Jordan Rose; Cindy S.

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                 MONTH      DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.       05      13   2019

  COUNSEL                                                      GREGORY NICOLAYSEN, CJA
                                                                         (Name of Counsel)

     PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                            CONTENDERE            GUILTY
  FINDING  There being a FINDING of GUILTY, defendant has been convicted as charged of the offense(s) of:
          STALKING, in Violation of TITLE 18 U.S.C. §§ 2261A(2)(B); 2261(b)(5), as charged in Count ONE and TWO of the
          INDICTMENT.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM
  ORDER

The above matter is before the Court, pursuant to the Mandate of the Ninth Circuit Court of Appeals filed, October 9,
2018, remanding for re-sentence as follows:

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that she is
unable to pay a fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
custody of the Bureau of Prisons to be imprisoned for a term of: THIRTY-SEVEN (37) MONTHS. This term consists of
37 months on each of Counts 1 and 2 of the Indictment, to be served concurrently.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years.
This term consists of 3 years on each of Counts 1 and 2 of the Indictment, all such terms to run concurrently under the
original terms and conditions imposed with the modifications as follows:

        1. The defendant shall comply with the rules and regulations of the United States Probation Office and General
Order 18-10;
        2. During the period of community supervision, the defendant shall pay the special assessment in accordance
with this judgment's orders regarding such payment;


CR-104 (09/11)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 4
 USA vs.         ANAIT KHUDAGULYAN                                  Docket No.:   LA 16-CR-00770 VAP

         3. The defendant shall cooperate in the collection of a DNA sample from the defendant;
         4. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
passport or any other form of identification in any name, other than the defendant's true legal name, nor shall the
defendant use, any name other than her true legal name without the prior written approval of the Probation Officer;
         5. The defendant shall not contact, or attempt to contact, victims S.J. or J.J., or their families, including but not
limited to their parents, siblings, other relatives, any spouse or significant other with whom victims may share an
intimate relationship (whether existing now or during the pendency of any term of supervised release), and any children
of victims S.J. or J.J., directly or indirectly by any means, including but not limited to in person, by mail, telephone,
email, text message, or other electronic means, or through a third party;
         6. The defendant shall not attempt to locate victims S.J. or J.J. or their families, or attempt to obtain
information concerning the whereabouts, phone numbers, email addresses, or other personal identifiers of victims S.J.
or J.J. or the victims’ families;
         7. The defendant shall remain at least 100 yards from victims S.J. and J.J. at all times;
         8. If any personal contact with victims S.J. or J.J. occurs, the defendant shall immediately leave the area of
contact and report the contact to the Probation Officer;
         9. The defendant shall not possess, or attempt to possess, any materials, whether in hard copy, digital,
electronic, or any other form, that contain personal identifying information, including any access devices and bank or
credit card account numbers, of victims S.J. or J.J. The defendant shall not possess depictions of the likeness of S.J. or
J.J, or any members of their families;
         10. The defendant shall possess and use only those computers and computer-related devices, screen user
names, passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the Probation
Officer upon commencement of supervision. Any changes or additions are to be disclosed to the Probation Officer
prior to the first use. Computers and computer-related devices include personal computers, personal data assistants
(PDAs), internet appliances, electronic games, cellular telephones, and digital storage media, as well as their peripheral
equipment, that can access, or be modified to access, the internet, electronic bulletin boards, and other computers;
         11. The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per month per
device connected to the internet;
         12. The defendant shall participate in a mental health treatment program, which shall include medication,
testing, evaluation, counseling, and residential treatment, as approved and directed by the Probation Officer, until
discharged by the treatment provider with the approval of the Probation Officer. The defendant shall abide by all rules,
requirements, and conditions of such program, including submission to risk assessment evaluations and physiological
testing, such as polygraph testing;
         13. The defendant shall, upon request, obtain and provide to the Probation Officer all evaluations, assessments
and testing results related to the defendant’s mental health treatment program;
         14. As directed by the Probation Officer, the defendant shall pay all or part of the costs of mental health
treatment, psychological counseling or psychiatric treatment program, or any combination thereof to the aftercare
contractor during the period of community supervision. The defendant shall provide payment and proof of payment as
directed by the Probation Officer;
         15. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
subject to search and seizure. This shall not apply to any items used at the employment's site, which are maintained and
monitored by the defendant’s employer;
         16. The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement or
Probation Officer, of the defendant's person and any property, house, residence, vehicle, papers, computer, other
electronic communication or data storage devices or media, and effects upon reasonable suspicion concerning a
violation of a condition of supervision or unlawful conduct by the defendant, or by any Probation Officer in the lawful
discharge of the officer's supervision functions.


CR-104 (09/11)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 2 of 4
 USA vs.         ANAIT KHUDAGULYAN                                           Docket No.:     LA 16-CR-00770 VAP

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the
Presentence report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.


DEFENDANT INFORMED OF HER RIGHT TO APPEAL.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            May 13, 2019
            Date                                                  VIRGINIA A. PHILLIPS, CHIEF U.S. DISTRICT JUDGE

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Kiry Gray, Clerk, U.S. District Court



            May 13, 2019                                    By              /S/
            Filed Date                                            Beatrice Herrera, Courtroom Deputy Clerk




CR-104 (09/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 4
 USA vs.         ANAIT KHUDAGULYAN                                                 Docket No.:        LA 16-CR-00770 VAP


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written         activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                   unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the    11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete             time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                        contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation      12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                   being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other          13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                        or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                of the court;
       excused by the probation officer for schooling, training, or other        14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                             parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior         record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                       probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not         defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other   15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,          to the probation officer within 72 hours;
       except as prescribed by a physician;                                      16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances             or any other dangerous weapon.
       are illegally sold, used, distributed or administered;


         The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution
is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject to penalties
for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses
completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the balance
as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

           The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence
until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

        The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the
manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

         Payments shall be applied in the following order:

                    1. Special assessments pursuant to 18 U.S.C. §3013;
                    2. Restitution, in this sequence:
                              Private victims (individual and corporate),
                              Providers of compensation to private victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, pursuant to 18 U.S.C. §3663©; and
                    5. Other penalties and costs.

                                 SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 4 of 4
 USA vs.         ANAIT KHUDAGULYAN                                               Docket No.:      LA 16-CR-00770 VAP


 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal

                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk


                                                FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                       Date


                    U. S. Probation Officer/Designated Witness                      Date




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 4
